Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the poor line quality of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hengsberger (US 2017/0348775).
Regarding claim 1, Hengsberger discloses a chuck for use with a power driver having a rotatable drive spindle (See Figure 1), the chuck comprising: 5a plurality of jaws 6, each jaw including jaw threading 27; a body 2 configured to rotate with the drive spindle 1, wherein the plurality of jaws 6 are configured to rotate with the body 2 about a center axis of the chuck (See Figure 1), wherein the plurality of jaws 6 are also configured to move relative to the body in an opening or closing direction (See Figure 1); a nut 5 operably coupled with the jaw threading 27 of the jaws 6 such that rotation of the nut 105 relative to the body moves the jaws 6 relative to the body in the opening or closing direction [0028], the nut 5 further comprising nut teeth (Note: the locking recess 10 assigned to the threaded ring 5;[0030]); and a clutch 8 including clutch teeth 9, the clutch being operably coupled to the body such that the clutch rotates with the body [0030], wherein the clutch 8 is configured to move between a working position and a jaw actuating position; 15wherein, in the working position, the clutch teeth are engaged with the nut teeth to prevent rotation of the nut relative to the body, and wherein, in the jaw actuating position, the clutch teeth are not engaged with the nut teeth and the nut is rotatable about the body ([0030-0034]; See Abstract).  
Regarding claim 2, Hengsberger discloses 20wherein the clutch 8 is configured to move between the working position and the jaw actuating position by sliding axially relative to the body (See Figures 1 and 2).  
Regarding claim 7, Hengsberger discloses a press spring 19 that biases the clutch 10towards the working position [0034].  
Regarding claim 8, Hengsberger discloses pull ring 11 affixed to the clutch 8 such that the pull ring slides axially with the clutch 8 relative to the central axis, wherein the pull ring 11 is configured to provide a user interface to permit manual movement of the pull ring and the 15clutch between the working position and the jaw actuation position by a user [0038].  
Regarding claim 11, Hengsberger discloses a chuck comprising: 30a plurality of jaws 6; a body 2 configured to rotate with a drive spindle 1 of a power driver, wherein the plurality of jaws 6 are configured to rotate with the body about a center axis of the chuck (See Figure 1), wherein the plurality of jaws 6 are also configured to move relative to the body in an opening or closing direction; 20WO 2020/243878PCT/CN2019/089813 a nut 5 comprising nut teeth (Note: the teeth formed by recesses 10), the nut 5 being operably coupled to the jaws and configured to move the jaws 6 relative to the body in the opening or closing direction; and a clutch 8 including clutch teeth 9, the clutch being configured to move between a working position and a jaw actuating position (See Figures 1 and 2; [0038]); 5wherein, in the working position, the clutch teeth 9 are engaged with the nut teeth 10 to prevent movement of the nut relative to the body, and wherein, in the jaw actuating position, the clutch teeth are not engaged with the nut teeth and the nut is free to move relative to the body [0030-0034].  
Regarding claim 12, Hengsberger discloses 10wherein the clutch 8 is configured to move between the working position and the jaw actuating position by sliding axially relative to the body (See Figures 1 and 2).  
Regarding claim 20, Hengsberger discloses wherein the clutch 8 is configured to move between the working position and the jaw actuating position by sliding axially relative to the body [0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hengsberger (US 2017/0348775) in view of EP-0188354-A2, hereinafter EP’354.
Regarding claims 9 and 17, Hengsberger discloses the chuck of claims 1 and 17 as set forth above.  Hengsberger does not disclose a connect socket; wherein the connect socket comprises an external forward connection interface that engages an inner surface of a rear cavity of the body such that the connect socket rotates with 20the body; wherein the connect socket comprises a rear connection interface configured to engage with the drive spindle such that the connect socket rotates with the drive spindle.  EP’354 discloses a chuck body (See Figure 2) having a rear cavity (Note: the threaded cavity of the chuck body) wherein a connect socket 50 having an external forward connection interface engages an inner surface of the rear cavity (Note: the external threads of the connect socket engage internal threads of the chuck body); and wherein the connect socket comprises a rear connection interface configured to engage with a drive spindle such that the connect socket rotates with the drive (Note: the internal threads of the connect socket engage external threads of the drive shaft) (See Figures 2 and 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Hengsberger, in view of EP’354, such that a connect socket engages the rear cavity and engages with the drive spindle in order allow the chuck to be attached to various sized drive shafts.

Allowable Subject Matter
Claim 19 is allowed.
Claims 3-6, 10, and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722